50 So.3d 156 (2010)
STATE of Louisiana
v.
Marvin ROBINSON.
No. 2010-K-0924.
Supreme Court of Louisiana.
December 17, 2010.
PER CURIAM.[*]
GRANTED. The judgment of the court of appeal vacating the defendant's conviction, habitual offender adjudication, and sentence is reversed. The State concedes *157 the trial court failed to determine whether the defendant was competent to proceed prior to commencing jury trial; however, the State contends the matter should be remanded to the trial court for a determination of whether a nunc pro tunc finding of competency remains possible. We agree. Per State v. Snyder, 98-1078 (La.4/14/99), 750 So.2d 832, we remand the matter to the trial court to determine whether a meaningful inquiry can be had regarding defendant's competency. If it is found that a meaningful retrospective competency hearing is possible, we order the hearing to be conducted and the issue to be determined.
JOHNSON, J., would deny the writ application.
NOTES
[*]  Chief Justice Catherine D. Kimball not participating.